PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/509,519
Filing Date: 12 Jul 2019
Appellant(s): BRADBURY et al.



__________________
Gary J. Foose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 4, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (USPGPub 2005/0136238 A1) in view of Hershey et al. (USPN 6,548,135).

Lindsay et al. disclose a cleaning article (Figures; Abstract) comprising: at least two sheets (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least two sheets comprising a first layer comprising a melamine-formaldehyde foam (Paragraphs 0138 and 0153), wherein each of the at least two sheets comprises at least five sheet sides (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), each of the at least five sheet sides having a length and a width (Figures 1, 2 and 5; Paragraphs 0062, 0153 and 0183), wherein at least one of the at least five sheet sides is a sheet attachment side (Paragraph 0138, wherein the layers are attached with an adhesive); and an adhesive; wherein the adhesive is in contact with the sheet attachment side of each of the at least two sheets such that each of the at least two sheets is removably attached to 

Hershey et a. teach a cleaning article (Abstract; Figures) having a cover comprising a spine panel (Figure 1, #16; Column 3, lines 33 – 46), wherein at least a portion of the spine panel is in contact with the adhesive and is joined by the adhesive to the at least two sheets at the sheet attachment side of each of the at least two sheets (Column 4, line 53 to Column 5, line 14), a back panel fixedly attached to and extending outwardly from the spine panel (Figure 1, #12), wherein the back panel is substantially free of adhesive and wherein the back panel partially or wholly obscures at least a portion of a side of at least one of the two sheets (Figure 1, #12; Column 3, lines 33 – 46; Column 4, line 53 to Column 5, line 14), at least a portion of the adhesive is applied as one or more continuous adhesive strips transversely extending the width of the stack (Column 4, line 53 to Column 5, line 22), at least 10% of the sheet attachment side of each of the at least two sheets is free of adhesive (Column 4, line 53 to Column 5, line 22), and the cleaning article comprises at least 5 sheets (Figures) for the purpose of providing cleaning materials in a quick and convenient construction (Column 2, lines 6 – 21).  



With regard to the limitations of “at least a portion of the adhesive is applied as two or more continuous adhesive strips transversely extending the width of the stack having an area free of adhesive therebetween, the adhesive is applied along the length of the sheet attachment side at regularly spaced intervals, the adhesive is applied in a stippledCase 1526726 pattern”, Lindsay et al. clearly states that the adhesive may be applied using a variety of methods, strengths and patterns (Paragraph 0020).  Hershey et al. also teaches a variety of methods and patterns to attach the sheets together (Column 4, line 53 to Column 5, line 22). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the adhesive in the claimed patterns and coverages.

With regard to the limitations of “the length of the attachment side of each of the at least two sheets is from about 20 mm to about 200 mm”, Lindsay et al. clearly states that the cleaning article may be used for a variety of different applications (Paragraphs 0166 – 0183).  Hershey et al. clearly teaches that the size of the absorbent material may vary in size (Column 2, lines 32 – 37; Column 7, lines 55 – 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a specific size of a cleaning article, since such a modification would have involved a mere change in size of a .

(2) Response to Argument

Appellant argues that the Office Action fails to identify in the art, as cited, that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets, as claimed.  Appellant further argues that Paragraph [0020] of Lindsay et al. used to show the element that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets is incorrect as adhesive in Lindsay et al. is between the foam 12 and the web 14 to laminate the foam 12 and the web 14, and therefore Lindsay et al., as cited, does not disclose that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets, as claimed. 

In response to Appellant’s argument that the Office Action fails to identify in the art, as cited, that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets, as claimed, the Examiner respectfully disagrees. In response to Appellant’s argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The combination of Lindsay et al. in view of Hershey et al. is used to show the disclosed invention.  Appellant’s own specification states that the sheets of the invention include at least five sheet sides and one of the sheet sides is the sheet attachment side, 

In response to Appellant’s argument that Paragraph [0020] of Lindsay et al. used to show the element that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets is incorrect as adhesive in Lindsay et al. is between the foam 12 and the web 14 to laminate the foam 12 and the web 14, and therefore Lindsay et al., as cited, does not disclose that the adhesive is discontinuous along the length of the sheet attachment side of each of the at least two sheets, as claimed, the Examiner respectfully disagrees. The combination of Lindsay et al. in view of Hershey et al. is used to show the disclosed invention.  Appellant’s own specification states that the sheets of the invention includes at least five sheet 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Patricia L. Nordmeyer/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        
Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.